 


109 HR 3271 IH: Trade Agreement Enforcement Act
U.S. House of Representatives
2005-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3271 
IN THE HOUSE OF REPRESENTATIVES 
 
July 13, 2005 
Mr. Rogers of Michigan (for himself, Mrs. Myrick, and Mr. Conaway) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To improve the enforcement of international trade agreements. 
 
 
1.Short titleThis Act may be cited as the Trade Agreement Enforcement Act. 
2.Creation of Deputy USTR for Trade Enforcement 
(a)Establishment of positionSection 141(b) of the Trade Act of 1974 (19 U.S.C. 2171(b)) is amended— 
(1)by redesignating paragraph (3) as paragraph (4); and 
(2)by inserting after paragraph (2) the following new paragraph: 
 
(3)In addition to the Deputy United States Trade Representatives appointed under paragraph (2), there shall be in the Office of the United States Trade Representatives the position of the Deputy United States Trade Representatives for Trade Enforcement. The Deputy United States Trade Representatives for Trade Enforcement shall be appointed by the President, by and with the advice and consent of the Senate. The Deputy United States Trade Representatives for Trade Enforcement shall hold office at the pleasure of the President and shall have the rank of Ambassador.. 
(b)Functions of positionSection 141(c) of the Trade Act of 1974 (19 U.S.C. 2171(c)) is amended by adding at the end the following new paragraph: 
 
(6)The principal function of the Deputy United States Trade Representatives for Trade Enforcement shall be to ensure compliance with trade agreements relating to United States manufactured goods and services. The Deputy United States Trade Representatives for Trade Enforcement shall have the authority to investigate and recommend prosecuting cases before the World Trade Organization and under trade agreements to which the United States is a party. The Deputy United States Trade Representatives for Trade Enforcement shall identify foreign government barriers to United States goods and services that are at odds with current trade agreements. The Deputy United States Trade Representatives for Trade Enforcement shall perform such other functions as the United States Trade Representative may direct.. 
3.Investigatory Resources There are authorized to be appropriated without fiscal year limitation such sums as are necessary for the Deputy United States Trade Representatives for Trade Enforcement to hire 100 additional trade enforcement investigators within 180 days after the date of enactment of this Act. The investigators shall be assigned to foreign nations to aid the Deputy United States Trade Representatives or Trade Enforcement in investigating potential cases before the World Trade Organization and under trade agreements to which the United States is a party. 
4.Study and Report 
(a)ReportOn an annual basis, the Deputy United States Trade Representatives for Trade Enforcement shall report to the Committees on Energy and Commerce and Ways and Means of the House of Representatives, and to the Committee on Finance of the Senate on non-tariff trade barriers affecting market access for United States companies to markets in— 
(1)the European Union; 
(2)the People’s Republic of China; 
(3)Costa Rica, the Dominican Republic, El Salvador, Guatemala, Honduras, and Nicaragua; 
(4)India; 
(5)Brazil; and 
(6)Mexico. 
(b)Focus of reportSuch report shall focus on manufacturing in goods, intellectual property piracy, sanitary standards, and telecommunications access. 
 
